DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/22 has been entered.
 
Allowable Subject Matter
1.	Claims 1-6,8-13 and 19-28 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein first and second insulating layers are disposed on one surface of the insulating member in the body and another surface opposing the one surface, respectively, and are made of a material different from a material of the insulating member, the insulating member and the first and second insulating layers constitute a multilayer structure, the coil includes a top coil and a bottom coil disposed on a top surface and a bottom surface of the multilayer structure, respectively, the top and bottom coils are connected by a via penetrating through the top and bottom surfaces of the multilayer structure, the top coil includes a first conductive layer in contact with the first insulating layer, and a second conducive layer directly disposed on the first conductive layer and having a thickness greater than a thickness of the first conductive layer, and the second conductive layer is spaced apart from the first insulating layer, and a third insulating layer covers and is in contact with side surfaces of the insulating member, the first and second insulating layers, and the first and second conductive layers as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein first and second insulating layers are disposed on one surface of the insulating member in the body and another surface opposing the one surface, respectively, and are made of a material different from a material of the insulating member, the insulating member and the first and second insulating layers constitute a multilayer structure, the coil includes a top coil and a bottom coil disposed on a top surface and a bottom surface of the multilayer structure, respectively, the top and bottom coils are connected by a via penetrating through the top and bottom surfaces of the multilayer structure, and the first and second insulating layers are made of an epoxy-novolac-based resin having a hydroxyl group, and a third insulating layer covers and is in contact with side surfaces of the insulating member and the first and second insulating layers as claimed in combination with the remaining limitations of independent claim 19.
Claims 2-6, 8-13 and 20-28 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 19.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837